Cardona, P.J. (dissenting).
We respectfully dissent. It is undisputed that an arbitration award may be vacated “if it is clearly violative of a strong public policy” (Matter of NFB Inv. Servs. Corp. v Fitzgerald, 49 AD3d 747, 748 [2008]). The authority of courts “to overturn an arbitration award on public policy grounds is a recognized, albeit narrow, exception to the general rule that arbitrators have broad power to determine all disputes submitted to them pursuant to the parties’ agreement” (Matter of Binghamton City School Dist. [Peacock], 33 AD3d 1074, 1076 [2006], appeal dismissed 8 NY3d 840 [2007] [internal quotation marks and citations omitted]). The state’s strong public policy against retaliatory personnel actions is expressed by the enactment of whistleblowers’ statutes such as Civil Service Law § 75-b (see generally Bordell v General Elec. Co., 208 AD2d 219 [1995], affd 88 NY2d 869 [1996]). That statute specifically provides that an employee “may assert such as a defense before the designated arbitrator . . . [and t]he merits of such defense shall be considered and determined as part of the arbitration award” (Civil Service Law § 75-b [3] [a]).
Here, petitioner was clearly denied the opportunity to have that defense fully considered and determined by the arbitrator as provided by the statute and, thereafter, she received the strictest penalty of termination. Although the majority holds *1085that the arbitrator’s error regarding the availability of the defense can be overlooked because the arbitrator took notice of the evidence offered by petitioner “in weighing witness credibility and assessing petitioner’s guilt,” we cannot agree that is sufficient given the statute’s clear language that the defense be “considered and determined” by the arbitrator (Civil Service Law § 75-b [3] [a]). Notably, in the case cited by the majority, Matter of Crossman-Battisti v Traficanti (235 AD2d 566 [1997]), this Court indicated that the dismissed employee was not deprived of a fair hearing inasmuch as she was, in fact, ultimately allowed “to raise the defense” (id. at 568). Petitioner herein was not afforded a similar opportunity. Instead, the arbitrator specifically stated in his determination that he had “no authority to consider the Civil Service Law issues raised by [petitioner].” Petitioner was thus deprived of her right to have the arbitrator determine, among other things, the specific factual issue of whether the disciplinary charges were, in the first instance, “initiated and pursued to retaliate for [the prior matters]” (Matter of Obot [New York State Dept. of Correctional Servs.], 89 NY2d 883, 885 [1996]). Accordingly, it is our view that the arbitrator’s award is flawed and must be vacated.
Stein, J., concurs. Ordered that the judgment is affirmed, without costs.